422 So.2d 981 (1982)
Michael L. POWERS, Robert Griggs and Roger Eugene Smith, Appellants,
v.
STATE of Florida, Appellee.
Nos. AK-387 to AK-389.
District Court of Appeal of Florida, First District.
November 17, 1982.
*982 David J. Busch, Asst. Public Defender, Tallahassee, for appellants.
Jim Smith, Atty. Gen., and Lawrence A. Kaden, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
Appellants, prison inmates, were discovered by prison officials with weapons on their persons, given Miranda warnings, interrogated, and placed in administrative confinement. Some three months thereafter, appellants were charged with and arrested for possession of a weapon by a State prisoner.
Appellants moved for discharge, alleging that their rights to speedy trial pursuant to Rule 3.191(a)(1), Florida Rules of Criminal Procedure (1981), had been violated in that more than 180 days had passed since they were given Miranda warnings and placed in administrative confinement. The trial court denied these motions. We conclude the evidence does not show an arrest as of the date of administrative confinement for purposes of commencing the 180-day speedy trial time and, accordingly, affirm.
McCORD, BOOTH and WENTWORTH, JJ., concur.